In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-03-00007-CV

______________________________



COLUMBIA CASUALTY COMPANY, Appellant


V.


DONNA KOHL, Appellee





On Appeal from the 188th Judicial District Court

Gregg County, Texas

Trial Court No. 2001-1637-A







Before Morriss, C.J., Ross and Carter, JJ.

Memorandum Opinion by Justice Carter


MEMORANDUM OPINION


	Columbia Casualty Company, appellant, has filed a motion asking this Court to dismiss its
appeal.  Pursuant to Tex. R. App. P. 42.1, the motion is granted.
	The appeal is dismissed.



						Jack Carter
						Justice

Date Submitted:	April 7, 2003
Date Decided:		April 8, 2003


-family: Times New Roman">	Unless a certification, showing that a defendant has the right of appeal, is in the record, we
must dismiss the appeal.  See Tex. R. App. P. 25.2(d).  Because the trial court's certification
affirmatively shows Ishmael has no right of appeal, and because the record before us does not reflect
that the certification is incorrect, see Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005),
we must dismiss the appeal.
	We dismiss the appeal for want of jurisdiction.  


						Bailey C. Moseley
						Justice

Date Submitted:	March 3, 2009
Date Decided:		March 4, 2009

Do Not Publish